Citation Nr: 1137028	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a memory loss disorder.

2.  Entitlement to service connection for residuals of head trauma, to include memory loss.

3.  Entitlement to service connection for a heart disorder, to include vertigo and diplopia.

4.  Entitlement to service connection for a sinus disorder, to include sinusitis and rhinitis.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a disability rating in excess of 50 percent for a low back disability.

7.  Entitlement to disability rating in excess of 20 percent for hemorrhoids.

8.  Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder.

9.  Entitlement to a disability rating in excess of 10 percent for gastritis.

10.  Entitlement to a compensable disability rating for headaches

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to June 1993.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 1994 and July 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011,  the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim for service connection for a sinus disorder.  The Veteran filed a timely Notice of Disagreement (NOD) in November 1994 as to a March 1994 rating decision that denied the claim for service connection for sinusitis, requiring VA to issue an appropriate Statement of the Case (SOC) and placing the claim in appellate status.  He filed a timely substantive appeal with regards to this issue in February 1995.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2010).  Thereafter, in an October 1995 Supplemental Statement of the Case (SSOC), the RO essentially recharacterized the Veteran's claim as one for service connection for sinusitis and/or rhinitis.  He essentially reiterated his request for service connection in February 2008 and his claim was again denied in the July 2008 rating decision.  However, at the time the July 2008 rating decision was issued, the claim was already in appellate status, stemming from the March 1994 rating decision.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010).  As such, the Board has identified the March 1994 rating decision as the action on appeal.

In addition, based on the evidence of record, the Board has recharacterized the Veteran's residuals of head trauma claim on appeal, as reflected on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the residuals of head trauma claim because the present claim turns upon essentially the same history, factual bases, and claimed symptomatology as were considered in the prior final February 2002 rating action for service connection for a memory loss disorder- namely that the Veteran experiences memory loss as a result of in-service head trauma.  As such, the threshold question of whether new and material evidence has been submitted to reopen open the claim for a memory loss disorder must be addressed.

The issues of service connection for residuals of head trauma, a heart disorder, and a sinus disorder, the claims for increased ratings for a major depressive disorder, gastritis, and headaches, and the claim for a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 15, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for the claims of service connection for PTSD and the claims for increased ratings for the service-connected low back and hemorrhoids disabilities.  

2.  In February 2002, the RO denied the claim of entitlement to service connection for a memory loss disorder.  The Veteran did not appeal this decision.

3.  Evidence received since the February 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a memory loss disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal for entitlement to an increased rating for a low back disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal for entitlement to an increased rating for a hemorrhoids disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The February 2002 rating decision which denied the claim for service connection for a memory loss disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

5.  Subsequent to the February 2002 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a memory loss disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

During the March 2011 Travel Board hearing, prior to promulgation of a decision in the appeal, the Veteran notified the undersigned Veterans Law Judge of his desire to withdraw his appeal as to the issue of entitlement to service connection for PTSD and the issues of increased ratings for his service-connected low back and hemorrhoids disabilities.  He reiterated his desire to withdraw these claims in a statement submitted on March 15, 2011.  

As the Veteran has withdrawn the appeal as to the issues of entitlement to service connection for PTSD and to increased ratings for his low back and hemorrhoids disabilities, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to these claims, and they are dismissed.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is reopening the claim of entitlement to service connection for a memory loss disorder and remanding the claim of service connection for residuals of head trauma, to include memory loss.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for memory loss, and that the evidence is otherwise sufficient to award service connection for this disability.  The RO determined in July 2008 rating decision that new and material evidence received in order to reopen the issue.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Turning to the merits of the claim, the RO denied the claim for service connection for memory loss by way of a February 2002 rating decision.  In denying the claim, the RO noted the Veteran's in-service reports of memory loss, but determined that his memory loss had not been associated with a specific diagnosis or an identifiable underlying malady or condition.  At the time of the February 2002 rating decision, the claim file included the Veteran's service treatment records, which showed that he suffered injuries from a fall in May 1987 and that he subsequently reported having difficulty with his memory.  The claims file also included the Veteran's VA medical records, which included the following:  a May 1996 private treatment record showing that the Veteran was diagnosed with decreased memory, status post trauma; a November 1998 neuropsychological examination that revealed a difference between the Veteran's verbal and nonverbal abilities, especially with memory; the results of a June 2000 neurological examination that revealed that the Veteran had higher cortical functions, with decreased memory noted at five minutes; a July 2001 treatment record that documented the Veteran's report of memory complaints following a fall and the he was assessed with memory deficits; and a November 2001 treatment record that included findings of an clinical examination revealing difficulty with attention/concentration, and a VA's physician comment that the Veteran may have suffered some memory loss from a remote head injury and concern that his concentration/attention difficulties were secondary to depression.

Subsequent to the February 2002 rating decision, the RO obtained the Veteran's VA medical records showing that the Veteran continued his reports of memory loss.  He was seen for a neurology consultation in January 2002, at which time his VA treating physician stated that the etiology of the Veteran's short-term memory problems was possibly due to depression.  An April 2002 neuropsychological evaluation revealed normal performance in all cognitive domains, with improved performance in memory testing; the examiner recommended further testing to determine whether the Veteran's cognitive difficulties reflected affective/characterological processes rather than a neuropathological etiology due to past traumatic brain injury.  Thereafter, the Veteran was assessed during an April 2002 follow-up neurology examination.  His treating physician opined that given that the Veteran's difficulties began after his head injury, it was most likely the etiology of his memory complaints.

In September 2007, the Veteran reiterated his belief that his memory difficulties were related to his in-service fall in 1987, thereby raising a new and material evidence claim for a memory loss disorder.  In support of his contention, he submitted an internet article that discussed forgetfulness and Alzheimer's disease.  He also submitted excerpts from a March 2005 private psychological examination report, which revealed that the Veteran had relatively intact cognitive functions, and appeared to have difficulty with motor inhibition and efficiency of verbal learning.

During the March 2011 Travel Board hearing, the Veteran testified that his memory loss began subsequent to his 1987 in-service fall.  He stated that he lost consciousness immediately following his fall, but that he was unsure of the exact duration of this incident.  He essentially reported that his symptoms had become consistently worse since that time.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for memory loss.  The new evidence, in part, consists of the January 2002 and April 2002 opinions from the Veteran's VA treating physician regarding the etiology of the claimed disorder and the Veteran's lay statements as to a continuity of memory loss symptomatology ever since his 1987 in-service fall.  This evidence is clearly new it was not previously of record and not previously considered.  It is also material, in that it constitutes medical and lay evidence as to whether the Veteran's memory loss is attributable to an in-service head injury.  Clearly, this evidence was not of record at the time of the February 2002 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, reopening the Veteran's claim of service connection for memory loss is in order.

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a memory loss disorder (i.e. medical opinions as to the etiology of the claimed disorder and lay evidence of a continuity of memory loss symptomatology) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for a memory loss disorder is reopened, the Veteran is reminded that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.  


ORDER

The claim for entitlement to service connection for PTSD is dismissed.

The claim for entitlement to an increased rating for a low back disability is dismissed.

The claim for entitlement to an increased rating for hemorrhoids is dismissed.

New and material evidence having been received, the claim for service connection for a memory loss disorder is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  
Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Legal Criteria for Service Connection

As a general matter, the Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as valvular heart disease, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Residuals of Head Trauma

The Veteran asserts that service connection is warranted for residual symptoms from in-service head trauma.  He essentially claims that he suffered head trauma when he fell from a landing during his active duty service; he reports that he has suffered short-term memory loss ever since this in-service incident.  The medical evidence of record has also raised the issue of whether the Veteran's claimed memory loss is a manifestation of his service-connected major depressive disorder disability.  

The Veteran's service treatment records confirm that that he incurred injuries in May 1987 after falling from a landing.  A May 1987 service treatment record shows that that he suffered from a compression fracture to the lumbar spine, and fractures to the right leg and ankle following his fall.  Subsequent service treatment records dated in February 1992, February 1993, and June 1993 document his reports of experiencing memory loss.  Following a June 1993 separation physical examination, he was noted to have memory loss, possibly due to headaches.

As reflected in his post-separation VA and private medical records, the Veteran has consistently reported experiencing memory loss following an in-service fall.  Of particular note is a November 1998 VA treatment record showing that the Veteran's neuropsychological evaluation revealed a difference in his verbal and nonverbal abilities, especially in memory.  In November 2001, he underwent a VA neurological examination, which revealed that the Veteran had difficulty with attention/concentration.  At that time, the VA neurologist concluded that it was possible that the Veteran may have suffered some memory loss from a remote head injury; he noted, however, that this was not a progressive syndrome.  The VA neurologist also expressed his concern that much of the Veteran's concentration/attention difficulties were secondary to depression.  The Veteran underwent a VA neuropsychological examination in April 2002, after which the VA physician determined that the Veteran had normal performance in all of the cognitive domains, with an improved performance in memory testing, overall.  In an April 2002 follow up neurology consultation note, the Veteran's treating VA neurologist opined that given the Veteran the Veteran's difficulties began after his head injury, it was most likely the etiology of his complaints.  The Veteran submitted excerpts of his March 2005 private psychiatric examination report, in which he was noted to demonstrate difficulty verbal learning.  Subsequent medical records are silent as treatment for the claimed disorder.

During the March 2011 VA Travel Board hearing, the Veteran testified that he continues to experience residuals from an in-service head trauma, to include memory loss.  However, in light of the April 2002 VA neurological examination showing improvement in the Veteran's memory, it is unclear from the medical evidence of record as to whether he currently has residuals from in-service head trauma, to include memory loss.  The Board notes that that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his memory loss symptomatology must be given consideration in determining whether service connection is warranted.
  
Given the foregoing, it is unclear from the medical evidence of record whether the Veteran currently has memory loss that is attributable to an in-service head injury or whether his symptomatology is attributable to his service-connected major depressive disorder.  To date, it does not appear that VA has attempted to schedule a VA examination to assess the etiology of his claimed disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  Given the medical evidence described above, in conjunction with the Veteran's competent lay statements as to a continuity of symptomatology, the present record is sufficient to trigger a duty on the part of the VA to obtain a medical opinion as to the etiology of the claimed disorder pursuant to 38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79.  Accordingly, the Veteran must be afforded an appropriate VA examination so that a medical opinion can be obtained as to the etiology of the claimed residuals of head trauma, to include memory loss.


Heart Disorder

With regards to his heart disorder claim, the Veteran contends that he was noted to have a heart murmur while on active duty and that his currently diagnosed mitral valvular heart disease is related to this in-service diagnosis.  He also claims that his current heart disorder is related to his in-service fall.

The Veteran's service treatment records include diagnoses relevant to the claimed disorder.  Specifically, a December 1989 report of medical examination reveals that the Veteran was assessed with mild sinus bradycardia.  He was diagnosed with hypercholesterolemia following a flight physical examination in February 1992.  The Veteran's June 1993 separation report of medical examination shows that the clinical examination of the heart and vascular system was generally normal.

The Veteran's VA treatment records show that he was diagnosed with mitral regurgitation in January 1999.  Subsequent VA and private treatment records show treatment for mitral valve disease, to include mitral valve repair in April 2004.  An October 2006 VA treatment record documents his reports of having dizzy spells and diplopia ever since his heart surgery.  In a January 2007 private treatment note, the Veteran's private physician, R.J.B., M.D., essentially opined that the Veteran's presyncopal and syncopal episodes were secondary to a primary cardiac etiology.

In support of his claim, the Veteran submitted portions of his VA treatment records dated in February and March 2008.  In the February 2008 treatment record, the Veteran's primary care physician requested an opinion from a VA cardiologist regarding whether it was possible to develop mitral valve disease from stress and whether the disorder could be considered in the line of duty.  In so doing, the primary care physician relayed the Veteran's contention that since stress can cause/worsen hypertension and hypertension can cause/worsen mitral valve disease, his heart disorder was attributable to the stress of his work environment.  In a March 2008 addendum, a VA cardiologist stated that he reviewed the Veteran's records and noted that the Veteran was diagnosed with myxomatous mitral valve degeneration with resultant leaflets prolapses.  He concluded that in the Veteran's case, his serve mitral regurgitation was the result of progressive structural valvular disease and not caused by work-related stress or hypertension.  

Having reviewed the foregoing, the Board finds that the medical evidence is inadequate with which to decide the Veteran's claim.  While the claims file includes a March 2008 medical opinion with regards to the claimed heart disorder, this opinion does not specifically address whether the Veteran's current heart disorder is related to his in-service sinus bradycardia and hypercholesterolemia diagnoses.  As the Veteran has not been afforded a VA examination with respect to his claim, and in light of the above described medical evidence, the Board finds that the medical evidence of record has triggered VA's duty to assist by providing the Veteran with an appropriate VA examination to assess the etiology of his heart disorder.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Veteran must be afforded an appropriate VA examination so that a medical opinion can be obtained as to the etiology of the claimed heart disorder.

Sinus Disorder

The Veteran essentially claims that he experienced sinus symptomatology during his military service and that his symptoms continued following his separation from active duty.  His service treatment record show that he was treated and diagnosed with rhinitis and sinusitis on multiple occasions during his military service. (See service treatment records dated in November 1984, December 1992, February 1993, and June 1993).  On his June 1993 separation report of medical history, the Veteran was noted to have an occasional sinus problems.  The associated June 1993 separation report of medical examination shows that the clinical examination of the sinuses were essentially normal.  During a subsequent June 1993 health assessment, the examiner noted that the Veteran had allergies due to dust mites. 

In December 1993, the Veteran underwent a VA general medical examination, at which time he reported experiencing sinus drainage.  The clinical examination was negative for tenderness on percussion over the frontal and maxillary sinuses or evidence of any abnormalities.  Following the examination, the impression was symptomatic complaint of sinus drainage and history of sinusitis with no clinical findings.

Subsequently, the RO obtained the Veteran's VA medical records which show that he was prescribed medication to treat a sinus condition in September 2002.  However, it is unclear from these records whether the Veteran was diagnosed with a sinus disorder.  

While the medical evidence currently of record is negative for a diagnosed sinus disorder, the Board notes that that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset of the claimed disorders and his current sinus symptomatology must be given consideration in determining whether service connection is warranted.

In light of the foregoing, the Board finds that additional development is needed with respect to assess the nature, severity, and etiology of the Veteran's claimed sinus disorder.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board needs additional information in order to make a determination as to whether the Veteran currently has a sinus disorder that is related to his military service.  As such, on remand, the Veteran should be scheduled for an additional VA examination so that a medical opinion can be obtained regarding whether any diagnosed sinus disorder is related to his military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to all of the Veteran's claims for service connection, it is unclear whether all of the Veteran's VA records relevant to his claims have been associated with the claims file.  In this regard, the Board highlights that the Veteran testified during the March 2011 Travel Board hearing that he been treated by VA physicians for his claimed sinus disorder.  A review of the claims file shows that the most recent VA medical records are dated in May 2008.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

Increased Disability Rating for a Depressive Disorder, Gastritis, Headaches and the Claim for a TDIU

Having reviewed the medical evidence currently of record, it is unclear as to whether all of the VA and private medical records relevant to the Veteran's increased rating claims have been associated with the claims file.  Specifically, during the March 2011 Travel Board hearing, the Veteran testified that he received treatment for his service-connected disabilities at multiple VA medical facilities located in Florida.  While the Veteran's VA medical records dated up until May 2008 are currently associated with the claims file, it is unclear whether any additional records relevant to the Veteran's claims remain outstanding.  Such records would likely prove beneficial in deciding the Veteran's claims.  As such, on remand, the RO/AMC shall contact the Veteran and request that he identify the names, dates, and locations of all VA and private medical facilities from which he received medical treatment for his major depressive disorder, gastritis, and headaches so that any outstanding records may be associated with the claims file.  

Moreover, the Board finds that the medical evidence is void of contemporaneous assessments of the severity of the Veteran's claimed disorders.  In this regard, the claims file reflects that the Veteran was last afforded VA examinations to assess his service-connected disabilities in May 2008.  In light of the outstanding medical records and the age of the aforementioned VA examinations, the Board also finds that after associating his VA medical treatment records with the claims folder, the Veteran must be afforded contemporaneous VA examinations to assess the current severity of his major depressive disorder, gastritis, and headaches disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he provide a list of all VA medical facilities where he has received medical treatment and the names of all private medical facilities and physicians who have treated him for the claimed residual of head trauma, to include memory loss, heart, and sinus disorders, as well as his service-connected major depressive disorder, headaches, and gastritis disabilities.  In so doing, the Veteran must include the dates of said treatment at any of the identified facilities.  Any additional records identified by the Veteran that are not currently associated with the claims file must be obtained by the RO, following the receipt of any necessary authorizations from the Veteran, and must be associated with the claims file.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination(s) to assess the nature and etiology of the claimed residuals of head trauma, to include memory loss.  The entire claims file and a copy of this remand must be reviewed by the examiner(s) in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.  

The examiner(s) shall identify all residuals of head trauma, to include memory loss, found on examination.  For all diagnoses made, the examiner(s) must provide an opinion as to the following:

(a)  Whether it is as least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has any residual disorders/symptomatology etiologically related to the May 1987 fall he suffered while on active duty.

(b)  Whether it is as least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's reported memory loss symptomatology is etiologically related to a service-connected disability, to include the major depressive disorder disability.

(c)  Whether it is as least as likely as not (i.e., a 50 percent probability or greater) that the any diagnosed disorder is otherwise related to the Veteran's military service.

A complete rationale for any opinion expressed should be provided in a legible report.  In providing the requested opinions, the examiner(s) must acknowledge and discuss the Veteran's competent reports as to a continuity of symptoms since his military service.  Additionally, the examiner(s) must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner(s) concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the claimed heart disorder.  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.  

The examiner shall identify all heart disorders found on examination.  For all diagnoses made, the examiner must opine whether it is as least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed heart disorder(s) is related to the Veteran's military service, to include the in-service sinus bradycardia and hypercholesterolemia diagnoses documented in the Veteran's service treatment records.

A complete rationale for any opinion expressed should be provided in a legible report.  In providing the requested opinion, the examiner must acknowledge and discuss the any of the Veteran's competent reports as to a continuity of symptoms since his military service.  Additionally, the examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

4.  The RO/AMC shall schedule the Veteran for a VA examination to determine the etiology of the claimed sinus disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner must identify all sinus disorders found to be present.  For any and all sinus diagnoses made, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any of diagnosed sinus disorder is etiologically related to any documented in-service reports of sinus symptomatology or diagnoses, or is otherwise related to the Veteran's period of active service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  In providing the requested opinion, the examiner must acknowledge and discuss the any of the Veteran's competent reports as to a continuity of symptoms since his military service.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.

 5.  The RO/AMC shall schedule the Veteran for an appropriate VA mental disorders examination to determine the current severity of his service-connected major depressive disorder.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).  The examiner must also indicate the degree of social and occupational impairment due to his major depressive disorder. 

The examiner must also comment on the impact of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  If the examiner is unable to provide an opinion, he or she should so indicate and explain why an opinion cannot be reached.

6.  The RO/AMC shall schedule the Veteran for a VA neurologic examination by a physician to assess the current nature and severity of his service-connected headaches disability.  The claims file and a copy of this Remand must be made available to the examiner for review before the examinations.  All tests and studies deemed helpful should be conducted in conjunction with the examination.

The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's headaches.  In particular, the examiner must indicate the nature, frequency and severity of the Veteran's headaches and discuss whether the Veteran's headaches are manifested by characteristic prostrating and prolonged attacks.  The examiner must provide an estimate as to the frequency and length of duration of any such attacks.  

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the service-connected headaches upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of this disability on the Veteran's ability to work, to include whether the disability is productive of severe economic inadaptability.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be provided.

7.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity of his gastritis disability.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must identify all symptomatology associated with the gastritis disability.  The examiner should assess whether the Veteran has chronic hypertrophic gastritis (identified by gastroscope), with small nodular lesions, multiple small eroded or ulcerated areas, severe hemorrhages, or large ulcerated or eroded areas, and assess any symptoms.  

The examiner must also provide an opinion concerning the impact of the Veteran's gastritis on his ability to work.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be provided.
  
8.  Thereafter, the RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  In regard to the TDIU claim, the RO/AMC shall also consider whether additional VA examinations are necessary to fully and fairly adjudicate the claim.  If further action is required, it shall be undertaken prior to further claims adjudication. 

9.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


